Citation Nr: 0929041	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  05-02 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1980 to November 
1980 and from September 1983 to July 1989. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim.  When 
this claim was originally before the Board in September 2008, 
it was remanded for further development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran was initially granted service connection for 
bilateral hearing loss in a December 1989 rating decision and 
was assigned a noncompensable rating, effective on July 4, 
1989.  In January 2003, the Veteran submitted a claim for an 
increased rating for his hearing loss, asserting that his 
hearing had worsened such that a compensable evaluation was 
warranted.

In February 2006 and December 2006, the Veteran was afforded 
VA audiological examinations to assess the current level of 
his hearing loss, and pursuant to the Board's previous remand 
of September 2008, the Veteran was afforded yet another 
examination.  However, the results of the February 2006 VA 
examination were found to be of poor reliability by the 
examiner, and the results of the December 2006 and December 
2008 examinations were found to be too unreliable to report 
by the examiners.  

With respect to the most recent VA examination in December 
2008, the Board admonished the Veteran and his representative 
in its September 2008 remand that 38 C.F.R. § 3.655 (2008) 
provides that where entitlement to a benefit in a claim for 
increase cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, that claim shall be denied.  See Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  In other words, under 
this regulation the RO and the Board do not have the 
discretion to adjudicate the claim on the merits.  While the 
Board again notes that in this instance the Veteran literally 
"reported" for his February and December 2006 examinations, 
and now most recently his December 2008 audiological 
examination, the remand also advised the Veteran and his 
representative that the Board found that 38 C.F.R. § 3.655 
further requires the full cooperation of the Veteran in the 
examination process, not merely his appearance at the 
scheduled date of the examination.

The Board also noted in its previous remand that for a 
claimant to report but not cooperate in the conduct of the 
examination would defeat the purpose of the examination which 
is to determine whether "entitlement" to "a benefit" could be 
awarded.  Moreover, the Board pointed out that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the "duty to assist" is not a one way street, and that a 
claimant cannot stand idle when the duty is invoked by 
failing to provide important information or otherwise failing 
to cooperate.  Wood v. Derwinski, 1 Vet. App. 190 (1991) 
(aff'd on reconsideration, 1 Vet. App. 460 (1991); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).

Finally, and most importantly for the purpose of this remand, 
in the first action paragraph of the September 2008 remand 
the Board specifically requested that the Veteran should be 
contacted and advised that the failure to report for and 
cooperate with an examination in conjunction with a claim for 
increase will result in the denial of the claim without 
review on the merits under 38 C.F.R. § 3.655 (2008).  
However, as has been pointed out by the Veteran's 
representative in his brief of May 2009, the RO's letter of 
November 2008 merely indicates that without the examination, 
"we may have to deny your claim, or you might be paid less 
than you otherwise would."  Therefore, pursuant to Stegall 
v. West, 11 Vet. App. 268 (1998), the Board finds that it has 
no alternative but to remand this matter so the RO can 
provide the Veteran with a new letter stating that the 
failure to report for and cooperate with an examination in 
conjunction with a claim for increase will result in the 
denial of the claim without review on the merits under 38 
C.F.R. § 3.655 (2008).

Since the Board finds that it is required to remand this 
matter for the reasons noted above, while in remand status, 
the Veteran should be afforded a new medical examination.  In 
this regard, the Board points out that, in Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007), the United States 
Court of Appeals for Veterans Claims held that, relevant to 
VA audiological examinations, in addition to dictating 
objective test results, a VA audiologist must fully describe 
the functional effects caused by a hearing disability in his 
or her final report.  As such, the VA examiner should be 
requested to comment on the functional effects the Veteran 
experiences as a result of his bilateral hearing loss.  

As this case is being remanded for the foregoing reasons, any 
recent VA treatment records pertaining to hearing loss should 
also be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
advised by letter that the failure to 
report for and cooperate with an 
examination in conjunction with a claim 
for increase will result in the denial 
of the claim without review on the 
merits under 38 C.F.R. § 3.655 (2008).

2.  Make arrangements to obtain any VA 
treatment records related to hearing 
loss, including audiograms, from the VA 
Medical Center in Gainesville, Florida, 
dated since March 2007.  

2.  Thereafter, schedule the Veteran for 
a VA audiological examination to assess 
the current nature and severity of his 
bilateral hearing loss.  The examiner 
should be provided with and review the 
Veteran's claims folder in conjunction 
with the examination.  

Appropriate testing, including a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test, should be conducted.  The examiner 
should specifically report the auditory 
thresholds in the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz for both 
ears.  

In addition to objective test results, 
the examiner should fully describe the 
functional effects caused by the hearing 
disability in his or her final report, 
including specifically, the effect of 
the Veteran's hearing loss on his 
ability to communicate via the telephone 
and the impact of such on his 
employability. The examiner should also 
address whether, and to what extent, his 
hearing loss decreases his ability to 
communicate effectively with other 
people. In addressing the functional 
effects of the Veteran's hearing loss on 
his occupational functioning generally, 
the examiner should consider his 
employment history, educational 
background, and day-to-day functioning 
in relation to his bilateral 
sensorineural hearing loss. In forming 
the opinion, the examiner should 
disregard both the age and any 
nonservice-connected disabilities of the 
Veteran. All opinions must be supported 
by a clear rationale, with citation to 
relevant medical findings.

3.  Finally, readjudicate the Veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains 
adverse to the Veteran, he and his 
representative, if any, should be 
furnished a supplemental statement of 
the case and afforded a reasonable 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


